PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/890310
Filing Date: 28 Feb 2018
Appellant(s): Shawn P. Fotjik



__________________
Brick G. Power
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 11, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 09, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
 (2) Response to Argument
Response to Appellant’s arguments regarding the rejection of claims 1-11 and 26-37 under 35 U.S.C. 103 as being rejected by US Publications 2004/0127814 A1 of Negroni (“Negroni”) and US 2012/0239008 A1 of Fotjik (“Fotjik”):
Appellant argues that Negroni and Fotjik in combination do not teach of suggest a cannula and stylet that meets the requirements of any of claims 1, 6, 29 or 35 or their respective dependent claims. Appellant argues that since Examiner stated that “Fotjik itself teaches every element of the claim but for the cannula and stylet…” that Fotjik “lacks any teaching or suggestion of further details of the claimed cannulas and stylets.” This argument is misplaced and erroneous. Fotjik is used to teach a few limitations of the claims, not the entirety, but rather pieces of the cannula and stylet assemblies, such as the gripping device and rotational mechanisms. In fact, Fotjik is used to teach “that couples to and uncouples from a distal side of a gripping device; the hub of the cannula and the hub of the stylet having configurations that enable one of the cannula and the stylet to rotate while another of the cannula and the stylet remains rotationally stationary relative to the gripping device.” Importantly, Fotjik is used to teach these specific features that are lacking from Negroni. Fotjik is not required to teach each and every element of the claims, specifically the elements of the claims that are disclosed by Negroni. The requirement of Fotjik to be used in combination with Negroni is that they are related arts, in the same field of endeavor. The present invention, Negroni, and Fotjik are each concerned with medical procedures that may require tissue piercing or manipulation. Specifically, tissue removal is of importance. Thus, the combination of Negroni and Fotjik is appropriate and each reference teaches elements concerned to those specific references, as laid out in the Final Rejection. Each reference does not need to individually disclose each and every limitation of the claims as Appellant seems to be arguing. A person having ordinary skill in the art at the time of filing would look towards both of these references. Specifically, a surgeon may look to the cannula-stylet assembly of Negroni to combine them with the gripping device having rotational aspects of Fotjik to swap out the elongated medical instrument for a cannula and a stylet, Fotjik teaches biopsy needles (para. [0106]), which do not have to be a cannula-stylet assembly, but it is a similar medical procedure that a surgeon would look to benefit from better tools. A person having ordinary skill in the art would clearly benefit from the teachings of both of these references and would look to combine the specific elements of both for the safety of patients by having better success of surgeries. 
The Appellant further argues that the Examiner has not identified any teaching or suggestion by Negroni or Fotjik of a cannula with a hub that couples to and uncouples from a distal side of a gripping device as stated in claim 1. Appellant further argues that Negroni fails to teach this. Examiner has clearly laid out in the Final Rejection that Fotjik is used to teach “that couples to and uncouples from a distal side of a gripping device;” and has already stated clearly that Negroni does fail to disclose this. The arguments continue to state that Fotjik fails to teach a cannula and a stylet and thus cannot be used to teach any other elements and any further reference to these arguments should now be rendered moot as to the point above that Negroni is used to teach those specific elements and the rejection is a combination of the references, not two separate references teaching each and every element. Fotjik, however, does teach “that couples to and uncouples from a distal side of a gripping device;” i.d. Fotjik para. [0054], “In addition to being configured to receive an elongated medical instrument 200 (FIG. 15), some embodiments of distal retention elements 60 may be configured to lock onto, grasp, or otherwise engage, or at least partially engage, the elongated medical instrument 200.” As can be clearly seen in FIG. 15 of Fotjik, “elongated medical instrument 200” couples to and uncouples to a “distal retention element 60”. Appellant’s arguments are thus unpersuasive. 
Similarly, Appellant argues that the Examiner has not identified any teaching or suggestion by Negroni or Fotjik of a cannula that is coupled to a drive shaft of a gripping device (e.g. the hand-held, manually operable rooter of Fotjik) and rotates while the stylet remains rotationally stationary relative to the gripping device as stated in claim 6. Nor has the Examiner identified any teaching or suggestion by Negroni or Fotjik of a stylet that is coupled to a drive shaft of the gripping device and rotates while the cannula remains rotationally stationary relative to the gripping device of claim 6. Once again, Appellant erroneously argues elements of Negroni being used to teach what is clearly laid out in the rejection as being taught by Fotjik. Examiner once again references the Final Rejection clearly laying out the elements being taught by Fotjik and the elements being taught by Negroni. While the cannula and stylet are taught by Negroni, the rotational aspects such as the drive shaft are taught by Fotjik. Specifically, the rotational elements are being taught by Fotjik, paragraph [0090], “During rotation of the rotatable element 40, one or both of the distal retention element 60 and the proximal retention element 70 to rotate relative to the housing 20, which rotation may also cause the elongated medical instrument 200 to spin relative to the housing 20 of the rooter 10. If the rooter 10 is held stationary, or at least substantially stationary, movement of the manual trigger 100 of the actuator 90 of the rooter 10 may cause the elongated medical instrument 200 to rotate or spin relative to a subject's body.” Thus, elements 60 and 70 rotate either separately or together, in combination with the cannula and the stylet that are coupled to these separate elements (60 and 70). For example, element 60 can rotate with the elongated medical instrument 200 on the distal side, while element 70 is held stationary. Thus, the arguments are not persuasive. 
Appellant further argues that the Examiner has not identified any teaching or suggestion by Negroni or Fotjik of a cannula with a cannula hub that couples and uncouples from a distal side of a hand-held, manually operable rooter while a stylet with a stylet hub at a proximal end of the stylet couples to and uncouples from a proximal side of the hand-held, manually operable rooter in Claim 29. Negroni teaches the cannula with a cannula hub and Negroni further teaches the stylet with the stylet hub that couples to and uncouples from a proximal side of the hand-held, manually operable rooter. See Negroni Fig. 2-6 and associated paragraphs. Specifically, para. [0032] describing the coupling features of the stylet hub to the proximal side of the rooter. It can be clearly seen in FIG. 5 that the cap 42 (a hub of the stylet) can couple and uncouple from the proximal side of handle 22. Negroni does not teach the cannula hub that couples and uncouples from a distal side of a hand-held, manually operable rooter. Thus, Fotjik is used to teach the missing teachings of Negroni. Paragraph [0054] and FIG. 15 of Fotjik specifically teach the missing limitation, “In addition to being configured to receive an elongated medical instrument 200 (FIG. 15), some embodiments of distal retention elements 60 may be configured to lock onto, grasp, or otherwise engage, or at least partially engage, the elongated medical instrument 200.” It should further be noted that Fotjik teaches both of the distal and proximal side couplings as can be seen with respect to the rotational aspects of the claim limitations, such as argued above with respect to claim 6. The arguments are not persuasive, as the combination of Negroni and Fotjik teaches each and every limitation of claim 29.
Appellant separately argues claim 35 stating the Examiner has not identified any teaching or suggestion by Negroni or Fotjik of a stylet hub with a proximal side that couples to and uncouples to a distal side of a drive shaft of a hand-held, manually operable rooter. Nor has the Examiner identified any teaching or suggestion by Negroni or Fotjik of a cannula hub that couples to and uncouples to a distal side of a stylet hub. Examiner points to the arguments above that substantially cover the teachings of Negroni and Fotjik in combination. However, Examiner further points to FIG. 6 of Negroni showing proximal and distal sides of the “hubs” that are capable of connecting to both proximal and distal sides of further devices such as rooters. More specifically, the rooter as taught by Fotjik that is designed to couple and uncouple at both of its proximal and distal sides to elongated medical instruments as shown substantially in FIG. 15, such as the cannula and stylet of Negroni. Thus, the arguments are not persuasive. 
Appellant again separately argues the combination of Negroni and Fotjik, submitting that one of ordinary skill in the art would not have been motivated to use the cannula of Negroni with the gripping device of Fotjik because of permanent connections between devices. However, as Examiner has articulated in the arguments above, the cannula and stylet of Negroni are meant to couple and uncouple from each other in order to change depending on the specific medical procedure that is to occur. As stated above, a person having ordinary skill in the art at the time of filing would look towards both of these references. Specifically, a surgeon may look to the cannula-stylet assembly of Negroni to combine them with the gripping device having rotational aspects of Fotjik to swap out the elongated medical instrument for a cannula and a stylet, Fotjik teaches biopsy needles (para. [0106]), which do not have to be a cannula-stylet assembly, but it is a similar medical procedure that a surgeon would look to benefit from better tools. A person having ordinary skill in the art would clearly benefit from the teachings of both of these references and would look to combine the specific elements of both for the safety of patients by having better success of surgeries. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOSEPH A TOMBERS/Examiner, Art Unit 3791                                                                                                                                                                                                        
Conferees:
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791                                                                                                                                                                                                        

/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                               

                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.